DETAILED ACTION
This office action response the amendment application on 10/08/2021.
Claims 1- 20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on November 08, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 20 November, 2021.  Claims 1-20 have been amended.  Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 11 and 16 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KANAMARLAPUDI et al. (U.S. Patent Application Publication No. 2015/0063225), (“D1”, hereinafter), in view of PARK et al. (U.S. Patent Application Publication No. 2016/0192401), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a radio resource control (RRC) message ([see, e.g., Network entity 120 may request the UE 110 release radio connection a radio resource control (RRC) [0038], and Fig. 1])  including information on a random access for a beam failure recovery and a threshold for the beam failure recovery ([see, e.g., the radio connection change component 104 detecting that the quality metric of the connection between UE 110 and the serving cell is less than the threshold to determine whether the radio recovery procedure, [0042-0043], and Fig. 1]); and 

D1 doesn’t appear explicitly disclose: selecting a random access preamble associated with a beam for the beam failure recovery based on the information on the random access, in case that the beam failure recovery is triggered; and transmitting, to the base station, the selected random access preamble for the beam failure recovery.  
However, D2 discloses selecting a random access preamble associated with a beam for the beam failure recovery based on the information on the random access, in case that the beam failure recovery is triggered ([see, e.g., wherein the random access procedure for a recovery of radio link failure, an determining a random access preamble from one group of a beam based preamble group, determines a random access to be failed (S814), [0096-0097, 0101], and Fig. 8]); and 
transmitting, to the base station, the selected random access preamble for the beam failure recovery ([see, e.g., the base station 100 confirms a beam to which the terminal 210 transmitting the corresponding cell based random access preamble belongs (S810), [0098-0100], and Fig. 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide 
As per Claim 6, D1 discloses a terminal in a wireless communication system ([see, e.g., a UE 110 in communication with a peer entity 130, [0027, and 0058], and Fig. 4]), the terminal comprising: 
a transceiver ([see, e.g., a transceiver 410, [0059], and Fig. 4]); and 
at least one processor ([see, e.g., a processor 404, [0060], and Fig. 4]) configured to: 
receive, from a base station via the transceiver, a radio resource control (RRC) message ([see, e.g., Network entity 120 may request the UE 110 release radio connection a radio resource control (RRC) [0038], and Fig. 1]) including information on a random access for a beam failure recovery and a threshold for the beam failure recovery ([see, e.g., the radio connection change component 104 detecting that the quality metric of the connection between UE 110 and the serving cell is less than the threshold to determine whether the radio recovery procedure, [0042-0043], and Fig. 1]); and, 
identify whether to trigger the beam failure recovery based on a quality of a serving beam ([see, e.g., the radio connection change component 104 detecting that the quality metric of the connection between UE 110 and the serving cell to determine whether the radio recovery procedure, [0042-0043], and Fig. 1]). 
D1 doesn’t appear explicitly disclose: select a random access preamble associated with a beam for the beam failure recovery based on the information on the 
However, D2 discloses select a random access preamble associated with a beam for the beam failure recovery based on the information on the random access, in case that the beam failure recovery is triggered ([see, e.g., wherein the random access procedure for a recovery of radio link failure, an determining a random access preamble from one group of a beam based preamble group, determines a random access to be failed (S814), [0096-0097, 0101], and Fig. 8]); and 
transmit, to the base station, the selected random access preamble for the beam failure recovery ([see, e.g., the base station 100 confirms a beam to which the terminal 210 transmitting the corresponding cell based random access preamble belongs (S810), [0098-0100], and Fig. 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide detected from the plurality of beams results improve a random access preamble detection time in the communications system operating a multi-beam (D2, ¶ [0014]).
As per Claim 11, D1 discloses a method performed by a base station in a wireless communication system ([see, e.g., a network entity 120 in communication, [0058], and Fig. 4]), 
the method comprising: 

D1 doesn’t appear explicitly disclose: receiving, from the terminal, a random access preamble associated with a selected beam among a plurality of beams for a beam failure recovery, in case that the beam failure recovery is triggered based on a quality of a serving beam. 
However, D2 discloses receiving, from the terminal, a random access preamble associated with a selected beam among a plurality of beams for a beam failure recovery ([see, e.g., wherein the random access procedure for a recovery of radio link failure, an determining a random access preamble from one group of a beam based preamble group, determines a random access to be failed (S814), [0096-0097, 0101], and Fig. 8]); and, in case that the beam failure recovery is triggered based on a quality of a serving beam ([see, e.g., the base station 100 confirms a beam to which the terminal 210 transmitting the corresponding cell based random access preamble belongs (S810), [0098-0100], and Fig. 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the 
As per Claim 16, D1 discloses a base station in a wireless communication system ([see, e.g., a network entity 120 in communication, [0058], and Fig. 4]), the base station comprising: 
a transceiver ([see, e.g., a transceiver 410, [0059], and Fig. 4]); and 
at least one processor ([see, e.g., a processor 404, [0060], and Fig. 4]) configured to: 
transmit, to a terminal via the transceiver, a radio resource control (RRC) message ([see, e.g., Network entity 120 may request the UE 110 release radio connection a radio resource control (RRC) [0038], and Fig. 1]) including information on a random access for a beam failure recovery and a threshold for the beam failure recovery([see, e.g., the radio connection change component 104 detecting that the quality metric of the connection between UE 110 and the serving cell is less than the threshold to determine whether the radio recovery procedure, [0042-0043], and Fig. 1]). D1 doesn’t appear explicitly disclose: receive, from the terminal via the transceiver, 
a random access preamble associated with a selected beam among a plurality of beams for a beam failure recovery, in case that the beam failure recovery is triggered based on a quality of a serving beam.  
However, D2 discloses receive, from the terminal via the transceiver, 
a random access preamble associated with a selected beam among a plurality of beams for a beam failure recovery ([see, e.g., wherein the random access procedure for 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide detected from the plurality of beams results improve a random access preamble detection time in the communications system operating a multi-beam (D2, ¶ [0014]).

Claims 2, 4-5, 7, 9-10, 12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KANAMARLAPUDI et al. (U.S. Patent Application Publication No. 2015/0063225), (“D1”, hereinafter), in view of PARK et al. (U.S. Patent Application Publication No. 2016/0192401), (“D2”, hereinafter), and further in view of Kim et al. (U.S. Patent No. US 10149221 B2), (“D3”, hereinafter). 
As per Claims 2, 7, 12, 17, D1 doesn’t appear explicitly disclose:  further comprising: 
receiving, from the base station, a random access response as a response to the random access preamble, and 
transmitting, to the base station, a message including first information indicating that the message is associated with beam feedback and second information indicating an identity of the beam, 
wherein the random access preamble is transmitted based on contention-free random access, and wherein the RRC message corresponds to a dedicated RRC message.
However, D3 discloses receiving, from the base station, a random access response as a response to the random access preamble ([see, e.g., wherein the terminal selects a PRACH (physical RACH) resource capable of carrying the random access preamble and is then able to transmit the corresponding random access preamble and contention resolution, (see, col. 9, lines 35-45, and Fig. 6), and 
transmitting, to the base station, a message including first information indicating that the message is associated with beam feedback and second information indicating an identity of the beam (see, transmitted the random access preamble, includes the system information and corresponding RA-RNTI information, (see, col. 9, lines 35-60),
wherein the random access preamble is transmitted based on contention-free random access, and wherein the RRC message corresponds to a dedicated RRC message (see, terminal performs the random access procedure in the contention based random access procedure, (see, col. 9, lines 60-67, and col. 10, lines 1-10, and Fig. 6)).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide 
As per Claims 4, 5, 9, 10, D1 doesn’t appear explicitly disclose: wherein a random access preamble is transmitted based on contention based random access in case that a reference signal received power (RSRP) of beams for the beam failure recovery is less than a threshold. 
However, D3 discloses wherein a random access preamble is transmitted based on contention based random access in case that a reference signal received power (RSRP) of beams for the beam failure recovery is less than a threshold ([see, e.g., wherein the terminal selects a PRACH (physical RACH) resource capable of carrying the random access preamble and is then able to transmit the corresponding random access preamble and contention resolution, (see, col. 9, lines 35-45, and Fig. 6), UE monitors downlink quality based on a cell-specific reference signal, monitoring the downlink radio link quality of the PCell and compares the estimated quality with thresholds Qout and Qin, (see, col. 15, lines 5-20), and furthermore measured RSRP or RSRQ of the target cell which triggered T310 scaling becomes lower than a threshold value, (see, col. 29, lines 9-11).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide mobility robustness results improving per-user throughput and system capacity (D3, col. 29, lines 55-61]).
As per Claims 14, 19, D1 doesn’t appear explicitly disclose: wherein a random access preamble is transmitted based on contention based random access in case that a reference signal received power (RSRP) of the beams for the beam failure recovery is less than a threshold.  
However, D3 discloses wherein a random access preamble is transmitted based on contention based random access in case that a reference signal received power (RSRP) of the beams for the beam failure recovery is less than a threshold ([see, e.g., wherein the terminal selects a PRACH (physical RACH) resource capable of carrying the random access preamble and is then able to transmit the corresponding random access preamble and contention resolution, (see, col. 9, lines 35-45, and Fig. 6), UE monitors downlink quality based on a cell-specific reference signal, monitoring the downlink radio link quality of the PCell and compares the estimated quality with thresholds Qout and Qin, (see, col. 15, lines 5-20), and furthermore measured RSRP or RSRQ of the target cell which triggered T310 scaling becomes lower than a threshold value, (see, col. 29, lines 9-11).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide mobility robustness results improving per-user throughput and system capacity (D3, col. 29, lines 55-61]).
As per Claims 15, 20, D1 doesn’t appear explicitly disclose: wherein the random access preamble is transmitted through a-the beam having a reference signal received power (RSRP) above a threshold.
However, D3 discloses wherein the random access preamble is transmitted through the beam having a reference signal received power (RSRP) above a threshold ([see, e.g., wherein the terminal selects a PRACH (physical RACH) resource capable of carrying the random access preamble and is then able to transmit the corresponding random access preamble and contention resolution, (see, col. 9, lines 35-45, and Fig. 6), UE monitors downlink quality based on a cell-specific reference signal, monitoring the downlink radio link quality of the PCell and compares the estimated quality with thresholds Qout and Qin, (see, col. 15, lines 5-20), and furthermore measured RSRP or RSRQ of the target cell which triggered T310 scaling becomes lower than a threshold value, (see, col. 29, lines 9-11).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide mobility robustness results improving per-user throughput and system capacity (D3, col. 29, lines 55-61]).

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KANAMARLAPUDI et al. (U.S. Patent Application Publication No. 2015/0063225), (“D1”, hereinafter), in view of PARK et al. (U.S. Patent . 
As per Claims 3, 8, D1 doesn’t appear explicitly disclose: wherein information on the random access channel resources further include random access preambles for the beam failure recovery and random access resources corresponding to each of at least two beams, and wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble.  
However, D4 discloses wherein information on the random access channel resources further include random access preambles for the beam failure recovery ([see, e.g., the RACH preamble in a set of RACH resources, RACH preamble being associated with the beam failure recovery, [0010], and Fig. 4D]) and random access resources corresponding to each of at least two beams ([see, e.g., a plurality of beams index using one or more resources of a RACH subframe, [0104], and Fig. 5]), and 
wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble ([see, e.g., beam reference signals by sweeping in all directions so that a user equipment (UE) may identify a best "coarse" beam, [0074], and Fig. 5]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide 
As per Claims 13, 18, D1 doesn’t appear explicitly disclose: wherein the information on the random access further includes random access preambles for the beam failure recovery and random access resources corresponding to each of at least two beams, and wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble.  
However, D4 discloses wherein the information on the random access channel resources further include random access preambles for the beam failure recovery ([see, e.g., the RACH preamble in a set of RACH resources, RACH preamble being associated with the beam failure recovery, [0010], and Fig. 4D]) and random access resources corresponding to each of at least two beams ([see, e.g., a plurality of beams index using one or more resources of a RACH subframe, [0104], and Fig. 5]), and 
wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble ([see, e.g., beam reference signals by sweeping in all directions so that a user equipment (UE) may identify a best "coarse" beam, [0074], and Fig. 5]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide beam adjustment results improve latency, reliability, security, scalability of the New Radio telecommunication standard (D4, ¶ [0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BERHANU D BELETE/Examiner, Art Unit 2468   

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468